Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a system for receiving a digital card, classified in H04B17/318.
II. Claims 16-21, drawn to a system for receiving a digital card, classified in H04W12/069.
III. Claims 22-23, drawn to a system of receiving a digital card, classified in H04W4/025.
IV. Claims 24-25, drawn to a system of transmitting a digital card, classified in G06Q2220/00.
The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
 For example, Group I (e.g., claim 1) requires the use of a device orientation indicia and received signal strength to determine an ideal transmitting device which are not required by Group II (e.g., claim 16) and Group II (e.g., claim 16) requires the use of authentication using a signed public certificate and a signed token using a private key which are not required by Group I (e.g., claim 1).  
Group I (e.g., claim 1) requires the use of a device orientation indicia and received signal strength to determine an ideal transmitting device which are not required by Group III (e.g., claim 22) and Group III (e.g., claim 22) requires the use of a geographical location sensor, transmit a geographical search request to a server, receive a geographical search response from the server and display a map view including one or more user icons on a display device, etc. which are not required by Group I (e.g., claim 1).
Group I (e.g., claim 1) requires the use of a device orientation indicia and received signal strength to determine an ideal transmitting device which are not required by Group IV (e.g., claim 24) and Group IV (e.g., claim 24) requires the use of a geographical location sensor, a signed digital token card signed with a private key, and transmit a digital card drop request to a server, the digital card drop request including the geographical location of the computing device and the signed digital card token which are not required by Group I (e.g., claim 1).
Group II (e.g., claim 16) requires the use of authentication using a signed public certificate and a signed token using a private key which are not required by Group III (e.g., claim 22) and Group III (e.g., claim 22) requires the use of a geographical location sensor, transmit a geographical search request to a server, receive a geographical search response from the server and display a map view including one or more user icons on a display device, etc. which are not required by Group II (e.g., claim 16).  
Group II (e.g., claim 16) requires the use of authentication using a signed public certificate and a signed token using a private key which are not required by Group III (e.g., claim 22) and Group IV (e.g., claim 24) requires the use of a geographical location sensor and transmit a digital card drop request to a server, the digital card drop request including the geographical location of the computing device and the signed digital card token which are not required by Group II (e.g., claim 16).
Group III (e.g., claim 22) requires the use of a geographical location sensor, transmit a geographical search request to a server, receive a geographical search response from the server and display a map view including one or more user icons on a display device, etc. which are not required by Group IV (e.g., claim 24) and Group IV (e.g., claim 24) requires the use of a signed digital token card signed with a private key     and transmit a digital card drop request to a server, the digital card drop request including the geographical location of the computing device and the signed digital card token which are not required by Group III (e.g., claim 22).
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions have a separate classification, have acquired a separate status in the art and/or would require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.C.K/
Examiner, Art Unit 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414